DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s amendment filed under track 1 on October 27, 2022 is acknowledged. Accordingly claims 1-2, 4-15, 17-20 and 22-24 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered but they are not persuasive.
With respect to claims 1-2, 4-15, 17-20 and 22-24, rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to “depositing cryptocurrency payment corresponding to a withholding amount withheld from a wage payment to group members” as part of system of commerce- which is considered an abstract idea. The second inquiry is to determine whether the recited judicial exception is integrated into a practical application. Here the claims are not integrated into a practical application because the use of computer or technology is merely serving as a tool to implement the abstract idea. The technology here only automates the abstract idea of “delegation of authority or permission from a first user to a second user to enable second user act on behalf of first user to transact business or “depositing cryptocurrency payment corresponding to a withholding amount withheld from a wage payment to group members” and for these reasons the rejection under 35 U.S.C. §101, should be maintained.
With respect to section 103 rejection of claims 1, Applicant argues that Wright-Kocabas combination do not disclose, teach, or suggest the following features recited in claim 1: (1) communicating, in response to the approved benefit claim request, a claim award notification to the computer-implemented hub, the claim award notification being a message that is digitally signed according to a private key that authorizes configuration of the computer implemented hub and (2) communicating, in response to the approved benefit claim request, an instruction to an application stored on each user device, the instruction to cause the application to automatically sign a transaction request using the first private key stored on the user device to automatically initiate a transfer of a partial benefit claim payment from the first cryptocurrency address of the group member associated with the user device to the computer-implemented hub for depositing to a second cryptocurrency address associated with the requesting group member according to a ruleset enforced by the computer-implemented hub in accordance with the configuration information and the claim award notification
In response Examiner respectfully disagrees and submits that Wright does teach or suggest the claimed limitations. For example with respect to (1) communicating, in response to the approved benefit claim request, a claim award notification to the computer-implemented hub, the claim award notification being a message that is digitally signed according to a private key that authorizes configuration of the computer implemented hub, Wright at fig. 4, discloses that “send first signed message (SM1) to the second node.” Wright at 0086, further discloses that in order to redeem the benefit (salary or wage) that the corresponding script must be signed. Notice that the script is a list of instructions or notification on how a user many gain access to the cryptocurrency specified in the transaction record. For this reason the claim limitation is met and the rejection should be maintained. However, even for sake of argument that Applicant is not satisfied with the above disclosure, Examiner refers Applicant to Meggs U.S. Patent Application Publication No. 2010/0205096 A1 which is replete with claim award notification. [Note: Meggs is provided for informational purposes only at this time.]
With respect to (2) communicating, in response to the approved benefit claim request, an instruction to an application stored on each user device, the instruction to cause the application to automatically sign a transaction request using the first private key stored on the user device to automatically initiate a transfer of a partial benefit claim payment from the first cryptocurrency address of the group member associated with the user device to the computer-implemented hub for depositing to a second cryptocurrency address associated with the requesting group member according to a ruleset enforced by the computer-implemented hub in accordance with the configuration information and the claim award notification,  Wright at 0086, further discloses that in order to redeem the benefit (salary or wage) that the corresponding script must be signed. Notice that the script is a list of instructions or notification on how a user many gain access to the cryptocurrency specified in the transaction record. For this reason the claim limitation is met and the rejection should be maintained. However, even for sake of argument that Applicant is not satisfied with the above disclosure, Examiner refers Applicant to Meggs U.S. Patent Application Publication No. 2010/0205096 A1 which is replete with instructions on claim award notification. See para. [0065; 0066]. [Note: Meggs is provided for informational purposes only at this time.]
With respect to dependent claims Applicant argues that these claims are allowable by virtue of their dependency from the respective base claims or for their own individually recited features contained therein.
In response Examiner respectfully disagrees and submits that these claims are neither allowable by virtue of their dependency from their respective base claims nor for their own recited features contained therein.
In view of the above, it is Examiner’s position that claims 1-2, 4-15, 17-20 and 22-24 are not patentable either with respect to the 101 rejection or based on the prior art references or both.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-15, 17-20 and 22-24, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a system, which is a statutory category of invention, and
Claim 12 is directed to a non-transitory computer-readable medium, which is a statutory category of invention and 
claim 22 is directed to a method, which is a statutory category of invention,
Step 2a: 
While claims 1, 12 and 22 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “depositing cryptocurrency payment corresponding to a withholding amount withheld from a wage payment to group members” as part of system of commerce- which is considered an abstract idea.  See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1 and 12 recites: “depositing cryptocurrency payment corresponding to a withholding amount withheld from a wage payment to group members, receiving approved benefits and communicating transfer of the approved benefits to each member of the group. ….These steps constitutes the abstract idea of organizing human activity which falls under the the fundamental economic principles.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
“communicating …a self-executing agrrement….; depositing cryptocurrency payment corresponding to a withholding amount withheld from a wage payment to group members, receiving approved benefits claim request…. and communicating transfer of the approved benefits to each member of the group.....….”
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “one or more processors”, “computer-implemented hub”, “user device”, merely uses a computer as a tool to perform the abstract idea. The use of “one or more processors”, “computer-implemented hub”, “user device”, does no more than generally link the abstract idea to a particular field of use, the use of “one or more processors”, “computer-implemented hub”, “user device”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “one or more processors”, “computer-implemented hub”, “user device”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “one or more processors”, “computer-implemented hub”, “user device”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “depositing cryptocurrency payment corresponding to a withholding amount withheld from a wage payment to group members” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2, 4-11, 14-15, 17-20 and 23-24 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2, 4-11, 14-15, 17-20 and 23-24 merely extend the abstract idea of claims 1, 12 and 22 by describing the use of computer device or processor to “depositing cryptocurrency payment corresponding to a withholding amount withheld from a wage payment to group members, receiving approved benefits claim request…. and communicating transfer of the approved benefits to each member of the group.....….”and only serve to add additional layers of abstraction to the abstract idea of claims 1 and 12. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15, 17-20 and 22-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (hereinafter “Wright”) U.S. Patent Application Publication No. 2019/0050832 A1 in view of Nurdan Kocabas et al (hereinafter “Kocabas”) Patent Application No. TR 2018/19590 A2.

As per claims 1 and 22, Wright discloses a system, comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
communicating, to a computer-implemented hub comprising a self-executing agreement implemented in a computer-implemented distributed ledger system, configuration information, the configuration information comprising, for each group member of a plurality of group members of a group, a first public key of a first public-private key pair for a first cryptocurrency address for the group member (0028, which discloses that “The method may further comprise a first node master public key associated with the first node, wherein the first node master public key forms a cryptographic pair with a first node master private key.”; 0137);
depositing, for each group member of the plurality of group members, a first cryptocurrency payment to the first cryptocurrency address for the group member, the first cryptocurrency payment corresponding to a withholding amount withheld from a wage payment to the group member, each of the plurality of group members associated with a respective user device storing a first private key of the first public-private key pair for the first cryptocurrency address for the group member (see fig. 3, which discloses “sending over a communication network a first data output to a peer to peer distributed ledger based on an indication  of the first transfer from the first node to the second node and the first output script, wherein the first output script is associated with the first quantity of cryptocurrency”);
receiving an approved benefit claim request for a requesting group member of the plurality of group members (see fig. 3, which discloses that “receiving a first request to transfer a first quantity of cryptocurrency associated with the first transfer from the first node to the second node.”); and
communicating, in response to the approved benefit claim request, a claim award notification to the computer-implemented hub, the claim award notification being a message that is digitally signed according to a private key that authorizes configuration of the computer implemented hub (see fig. 4, which discloses that “send first signed message (SM1) to the second node.”);
communicating, in response to the approved benefit claim request, an instruction to an application stored on each user device, the instruction to cause the application to automatically sign a transaction request using the first private key stored on the user device to automatically initiate a transfer of a partial benefit claim payment from the first cryptocurrency address of the group member associated with the user device to the computer-implemented hub for depositing to a second cryptocurrency address associated with the requesting group member according to a ruleset enforced by the computer-implemented hub in accordance with the configuration information and the claim award notification (see fig. 3, which discloses sending over a communication network a first data output to a peer to peer distributed ledger based on an indication  of the first transfer from the first node to the second node and the first output script, wherein the first output script is associated with the first quantity of cryptocurrency”; 0084, which discloses that “These public keys may be indicative of, and associated with, the sender and recipient of the cryptocurrency. A script can be considered as a list of instructions recorded with each transaction record on the Blockchain that describes how a user may gain access to the cryptocurrency specified in the transaction record.”).
Alternatively Kocabas discloses the system comprising:
communicating, in response to the approved benefit claim request, an Instruction to an application stored on each user device, the instruction to cause the application to use the first private key stored on the user device to initiate a transfer of a partial benefit claim payment from the first cryptocurrency address of the group member associated with the user device to a computer-implemented hub for depositing to a second cryptocurrency address associated with the requesting group member according to a ruleset enforced by the computer-implemented hub in accordance with the configuration information and the claim award notification (“The server (5) in the system (1) of the invention is configured to periodically deposit a predetermined amount of crypto money to the accounts of all employees in the institution.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Wright and incorporate a system further comprising: communicating, in response to the approved benefit claim request, an Instruction to an application stored on each user device, the instruction to cause the application to use the first private key stored on the user device to initiate a transfer of a partial benefit claim payment from the first cryptocurrency address of the group member associated with the user device to a computer-implemented hub for depositing to a second cryptocurrency address associated with the requesting group member according to a ruleset enforced by the computer-implemented hub in accordance with the configuration information and the claim award notification as disclosed by Kocabas in order to facilitate distribution of benefit claims. 

As per claim 2, both Wright and Kocabas further discloses the system, wherein the operations comprise depositing the first cryptocturrency payment to the first cryptocurrency address at a plurality of instances, the plurality of instances corresponding the pay periods that occur at substantially regular intervals (Wright: 0102, 0108; Kocabas: see claim 7).

As per claim 4, Wright further discloses the system, wherein the configuration information comprises information indicating the group members of the plurality of group members (see fig. 2, employees); and 
the operations comprises signing a message that includes the configuration information using first management private key that allows the computer-implemented hub to be configured using the configuration information of the message (see fig. 3).

As per claims 5 and 13, Wright further discloses the system, wherein the instruction communicated to the application stored on each user device comprises:
a benefit claim identifier (0007; 0107); and
a proposed apportioned benefit award amount for the benefit claim request, as approved (0107).

As per claims 6, Wright further discloses the system, wherein the operations further comprise communicating, in response to the approval of the benefit claim request, a claim award notification to the computer-implemented hub, the claim award notification comprising:
the benefit claim identifier (0107);
an indication of the requesting group member as a benefit award recipient (0106; 0128); and
a total benefit award amount for the benefit claim request, as approved (0102; 0174).

As per claims 7 and 24, Wright further discloses the system, wherein the operations further comprise receiving, following payment in a fiat currency of the total benefit award to the requesting group member, a reimbursement notification indicating deposit of cryptocurrency from the second cryptocurrency address of the requesting group member to a reimbursement cryptocurrency address to at least partially reimburse an entity for payment in the flat currency of the total benefit award to the requesting group member (0135; 0179; 0189).

As per claims 8 and 19, both Wright and Kocabas further discloses the system, wherein the entity is an employer of the plurality of group members (Wright: 0026, 0091; Kocabas: see claim 7).

As per claim 9, both Wright and Kocabas further discloses the system, wherein the operations further comprise receiving, following payment in a fiat currency of the total benefit award to the requesting group member, a confirmation notification from the user device of the requesting group member confirming that the requesting group member received the payment in the fiat currency of the total benefit award (Wright: 0135; 0179; 0189; Kocabas: see claim 7).

As per claim 10, both Wright and Kocabas further discloses the system, further comprising:
receiving an indication of a new group member (Wright: 0091; Kocabas: see claim 7);
communicating an indication of the new group member to the computer-implemented hub (Wright: 0091; Kocabas: see claim 7). 

As per claim 11, Wright further discloses the system, wherein the benefit claim request is a request for:
paid sick leave (0002);
	health benefits (0002; 0091); or
workers compensation (0002; 0091).

As per claim 12, Wright further discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving, by a user device associated with a first group member of a plurality of group members of a group, an instruction from a device associated with a trusted intermediary to transfer a first cryptocurrency payment from a first cryptocurrency address to a benefit cryptocurrency address of a benefit award recipient (see fig. 3, which discloses that “receiving a first request to transfer a first quantity of cryptocurrency associated with the first transfer from the first node to the second node.”), 
the instruction associated with an approval of a benefit claim request of the benefit award recipient, the first cryptocurrency address configured for storing first cryptocurrency funds for funding a benefit award associated with a benefit claim (see fig. 3, which discloses that “receiving a first request to transfer a first quantity of cryptocurrency associated with the first transfer from the first node to the second node.”), 
the first cryptocurrency address associated with a first private key stored on a user device of the first group member the first private key being hidden at a user interface level of the user device (0028, which discloses that “The method may further comprise a first node master public key associated with the first node, wherein the first node master public key forms a cryptographic pair with a first node master private key.”); and
initiating, automatically in response to receiving the instruction the transfer, via a computer-implemented hub, of the first cryptocurrency payment from the first cryptocurrency address to the benefit cryptocurrency address of the benefit award the transfer of the first cryptocurrency payment being signed according to the first private key with which the first cryptocurrency address is associated, the computer-implemented hub comprising a self- executing agreement implemented by a distributed ledger system, the distributed ledger system comprising a plurality of decentralized processing nodes each configured to execute the self- executing agreement and that operate according to a consensus mechanism, the self-executing agreement comprising computer instructions configured to, when executed by a processing node, execute the transfer according to one or more rules (see fig. 3, which discloses “sending over a communication network a first data output to a peer to peer distributed ledger based on an indication  of the first transfer from the first node to the second node and the first output script, wherein the first output script is associated with the first quantity of cryptocurrency”).
Alternatively Kocabas discloses the a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
initiating, automatically in response to receiving the instruction the transfer, via a computer-implemented hub, of the first cryptocurrency payment from the first cryptocurrency address to the benefit cryptocurrency address of the benefit award the transfer of the first cryptocurrency payment being signed according to the first private key with which the first cryptocurrency address is associated (“The server (5) in the system (1) of the invention is configured to periodically deposit a predetermined amount of crypto money to the accounts of all employees in the institution.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the non-transitory computer readable medium of Wright and incorporate a non-transitory computer readable medium further comprising: initiating, automatically in response to receiving the instruction the transfer, via a computer-implemented hub, of the first cryptocurrency payment from the first cryptocurrency address to the benefit cryptocurrency address of the benefit award the transfer of the first cryptocurrency payment being signed according to the first private key with which the first cryptocurrency address is associated as disclosed by Kocabas in order to facilitate distribution of benefit claims. 

As per claim 14, Wright further discloses the non-transitory computer-readable medium, wherein the first cryptocurrency payment from the first cryptocurrency address to the benefit cryptocurrency address of the benefit award recipient via the computer-implemented hub is less than the proposed apportioned benefit award amount for the benefit claim request, as approved (0102; 0174).

As per claim 15, Wright further discloses the non-transitory computer-readable medium, wherein initiating the transfer comprises sending a transfer request to the computer-implemented hub, the transfer request comprising:
the benefit claim identifier (0007; 0107);
a signed transfer, using the first private key, of the cryptocurrency payment from the first cryptocurrency address to a cryptocurrency address of the computer-implemented hub (see fig. 3 and associated text; 0086; 0188); and
an indication of an amount of the first cryptocurrency payment (0102; 0174).

As per claim 17, Wright further discloses the non-transitory computer-readable medium, wherein the first cryptocurrency payment is one of a plurality of first cryptocurrency payments made by the plurality of group members, each group member of the plurality of group members associated with a corresponding first cryptocurrency payment, the computer-implemented hub configured to transfer an aggregate of the first cryptocurrency payments to the benefit cryptocurrency address, the aggregate of the first cryptocurrency payments covering at least a portion of a benefit award associated with the approval of the benefit claim request (0030; 0159; 0161).

As per claim 18, Wright further discloses the non-transitory computer-readable medium, wherein: the benefit award recipient is the first group member (see fig. 2); and 
the operations further comprise: 
receiving a payment indication that the first group member received, in a fiat currency, the benefit award paid by entity (0135; 0187); and 
initiating, in response to receiving the payment indication, a transfer of a second cryptocurrency payment from the second cryptocurrency address to a reimbursement cryptocurrency address associated with the entity to at least partially reimburse the entity for payment in the fiat currency of the benefit award to the benefit award recipient, the second cryptocurrency address being the benefit cryptocurrency address, the second cryptocurrency address associated with a second private key stored on the user device of the first group member, the transfer of the second cryptocurrency payment being signed according to the second private key with which the second cryptocurrency address is associated (0028; 0086; 0188).

As per claim 20, Wright further discloses the non-transitory computer-readable medium, wherein the operations further comprise:
initiating, in response to an exit instruction received through a user interface of the user device, a transfer of a remaining balance of the first cryptocurrency address to a third cryptocurrency address, the first cryptocurrency address returning to a zero balance, the third cryptocurrency address associated with a third private key stored on the user device of the first group member (0030; 0091; 0092).

As per claim 23, Wright further discloses the method, wherein:
the method further comprises communicating, by the processing system to the computer-implemented hub, configuration information, the configuration information comprising, for each group member of the group, a first public key of a first public-private key pair for the first cryptocurrency address for the group member, the first public-private key pair for the first cryptocurrency address for the group member comprising the first public key and the first private key for the first cryptocurrency address for the group member (0015; 0029; 0052); and
communicating, by the processing system to the computer-implemented hub, the configuration information comprises signing a message that comprises the configuration information using a first management private key that allows the computer-implemented hub to be configured using the configuration information of the message (0086; 0188).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        November 22, 2022